DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 11 March 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Examiner notes that the interpretations, under 35 U.S.C. 112(f) / (pre-AIA ) sixth paragraph, of claim limitations “backend subsystem” and “data analytics module” in claims 17-19 is maintained as indicated in the previous Office action, dated 11 December 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Schlevensky (Reg. No. 65,552) on 8 April 2021.
The application has been amended as follows: 


(Currently Amended) A computer-implemented method for object detection from video data having rapid background changes, the method comprising: 
a special purpose processor collecting video data from a plurality of dissimilar sources; 
the special purpose processor, in an iterative process, defining known foreground objects and newly emerged objects; 
the special purpose processor determining moving objects from the video data, wherein determining moving objects comprises estimating the background image of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image, wherein at least one candidate pixel is identified in the background image for adapting to rapid background changes, determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value, and wherein determining moving objects further comprises, 
movement detection comprising at least one non-linear time-domain high-pass filter; 
foreground detection comprising,  finding an absolute difference of [[a current frame and [[an expected background[[;]], adding R, G, B planes with saturation[[;]], and merging the absolute difference with the expected background to determine a binary threshold; 
updating a background model; and 
contour extraction comprising generating activity contours; 
the special purpose processor classifying the moving objects from the video data, wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more 
the special purpose processor tracking the moving objects from the video data wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process, and determining where the moving objects start and end their trajectories over a period of time; and 
the special purpose processor processing the video data as video streams from the plurality of dissimilar sources, providing video data of different types, to allow the video data from the plurality of dissimilar sources to be analyzed without dependence on a source of any of the video data.

Claim 9. (Currently Amended) The method of claim 2, wherein analyzing the video data comprises receiving objects with trajectories and outputting information regarding the objects, comprising speed[[,]] of objects, objects entering or leaving a location, and inference of building layouts based on movement of objects.

Claim 10. (Currently Amended) A non-transient computer readable medium having stored thereon instructions, that when executed by a special purpose processor cause a method for activity monitoring to be performed using video data having rapid background changes, the method comprising:
a special purpose processor collecting video data from a plurality of dissimilar sources; 
the special purpose processor, in an iterative process, defining known foreground objects and newly emerged objects (foreground detection), foreground detection comprising, finding an absolute difference of a current frame and an expected background[[;]], adding R, G, B planes with [[;]], and merging the absolute difference with the expected background to determine a binary threshold; 
the special purpose processor determining moving objects from the video data, wherein determining moving objects comprises estimating the background image of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image and wherein at least one candidate pixel is identified in the background image for adapting to rapid background changes, determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value; 
the special purpose processor classifying the moving objects from the video data, wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more objects per group with an associated class using class supervised learning, and wherein classifying comprises classifying moving foreground objects into one of a plurality of classes of known objects and "noise"; 
the special purpose processor tracking the moving objects from the video data wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process, and determining where the moving objects start and end their trajectories over a period of time; 
the special purpose processor determining likely detection of a building entrance based on where the moving objects start and end their trajectories over the period of time; and 


Claim 16. (Currently Amended) The non-transient computer readable medium of claim 10, wherein analyzing the video data comprises receiving objects with trajectories and outputting information regarding the objects, comprising speed[[,]] of objects, objects entering or leaving a location, and inference of building layouts based on movement of objects.

Claim 17. (Currently Amended) A system for processing multiple video data streams from video data having rapid background changes, comprising: 
a plurality of input video data sources; 
a backend subsystem configured to receive video data from the plurality of input video data sources, the backend subsystem comprising, 
a plurality of video analysis workers comprising special purpose processors tasked with executing video analysis worker processes, comprising, 
in an iterative process, defining known foreground objects and newly emerged objects;
determining moving objects from the video data, wherein determining moving objects comprises estimating the background image of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image;
identifying at least one candidate pixel in the background image for adapting to rapid background changes; 
determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value; 
classifying the moving objects from the video data, wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more objects per group with an associated class using class supervised learning, and wherein classifying comprises classifying moving foreground objects into one of a plurality of classes of known objects and "noise", wherein classifying comprises 
foreground detection comprising, finding an absolute difference of a current frame and an expected background[[;]], adding R, G, B planes with saturation[[;]], and merging the absolute difference with the expected background to determine a binary threshold; 
tracking the moving objects from the video data, wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process; 
wherein tracing the moving objects comprises tracking moving objects from a plurality of dissimilar sources, which supply video data of different types, to allow the video data from the plurality of dissimilar sources to be analyzed without dependence on a source of any of the video data; and 
a data analytics module configured to receive processed video data from the plurality of video analysis workers and output human readable information, wherein the human readable information comprises likely locations of building entrances.

Allowable Subject Matter
Claims 2-5, 8-12, and 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 2, 10, and 17, the prior art of record, alone or in combination fails to fairly teach or suggest the limitations:
“the special purpose processor determining moving objects from the video data, wherein determining moving objects comprises estimating the background image of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image, wherein at least one candidate pixel is identified in the background image for adapting to rapid background changes, determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value” (Claim 2);
“the special purpose processor determining moving objects from the video data, wherein determining moving objects comprises estimating the background image of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image and wherein at least one candidate pixel is identified in the background image for adapting to rapid background changes, determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value” (Claim 10); and
“identifying at least one candidate pixel in the background image for adapting to rapid background changes; 
determining a lifetime of the at least one candidate pixel as the time elapsed between the creation and the last update of the candidate pixel, and replacing a current background value with a candidate pixel value having a longer lifetime than the current background value” (Claim 17). 

Previously applied Wang reference teaches in a related and pertinent technique for initializing a background model for a visual tracking and surveillance system, where a sliding window with a minimum time length is used to locate stable sub-intervals in an image sequence, and the longest stable candidate subsequence is used to initialize the model background value (see Wang sect. 2.2. The proposed method). Although, Wang teaches that stable subsequence candidates satisfy a stability measure where a pixel difference with its previous frame value and sequence average value are less than or equal to a threshold, Wang fails to disclose or suggest, alone or in combination, that a lifetime of a pixel is determined as the time elapsed between the creation and last update of the pixel, and that a current background value is replaced with a candidate pixel value having a longer lifetime than the current background value.

Further search and consideration of the prior art failed to yield a fair teaching for the amended claim subject matter.
Xia et al. (“A modified Gaussian mixture background model via spatiotemporal distribution with shadow detection”) is pertinent in teaching in a modified Gaussian mixture model based background modeling technique, where the lifespan of foreground pixels are recorded and used to determine if the foreground pixel is updated to the background by comparing the lifespan to a threshold value (see Xia sect. 2.1 Background model based on spatial distribution). As Xia fails to teach or suggest that the threshold value used to compare with foreground pixel lifespans is equivalent to the a lifetime of a current background value, Xia fails to fairly teach or suggest, alone or in combination, that a current background value is replaced with a candidate pixel value having a longer lifetime than the current background value.
(see Barnich sect. 2.2.1. Sample values lifespan policy). Thus, Barnich fails to fairly teach or suggest, alone or in combination, that a lifetime of a pixel is determined as the time elapsed between the creation and last update of the pixel, and that a current background value is replaced with a candidate pixel value having a longer lifetime than the current background value.
Connell et al. (US 2007/0177800) is pertinent in teaching a method for maintaining a background image model using accumulated motion, where a background image model is altered according to maintained stability maps (i.e. quiescence image) of the video frames, in which each pixel of the stability map is incremented for each successive frame where motion is not detected, and if a quiescence value for a component is above a predefined threshold, the corresponding portion of the current image is copied to the background model (see Connell [0041]-[0046]). As Connell suggests that a predefined threshold is used to determine if a corresponding portion of the current image is copied to the background model, Connell fails to fairly teach or suggest, alone or in combination, that a current background value is replaced with a candidate pixel value having a longer lifetime than the current background value.

Regarding claims 3-5, 8-9, 11-12, 15-16, and 18-19, they are dependent claims of independent claims 2, 10, and 17, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661